DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 4, 6, 8-10, 13-14, 16, and 25-29 are pending and examined on the merits. 
Claims 1, 6, 10, 13, 16, and 26 are currently amended.
Claims 27-29 are newly presented.

Priority
The first support for the claimed sequence in the patent family of the instant application is 02/20/2008 with the filing of provisional application 61/030152 and thus 02/20/2008 is considered the effective filing date for prior art considerations. 

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim is drawn to, “A seed producing the transgenic plant of claim 13.” Given the tense of the verb “producing” it is unclear if the seed needs to be at a specific stage of development such as actively germinating. Given this odd usage of verb tense, the metes and bounds of the claim cannot be determined.    


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13-14, 16, and 25-26 remain rejected and claims 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Dumas (EP 1033405 A2).
Dumas discloses SEQ ID NO:71657 which is the same polypeptide as instant SEQ ID NO:613. They also disclose constructs and vectors comprising heterologous control elements including promoters and plants and plant cells comprising said constructs and vectors (see claims). They also teach that it can be practiced in a number of species including those listed in claim 14 (paragraph 2306).
Dumas does not teach the exact sequence of SEQ ID NO:612 nor do they teach that SEQ ID NO:613 confers low nitrogen tolerance to a plant. They also fail to teach seeds of the transgenic plants. 
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to substitute any polynucleotide that encodes the same polypeptide, as the degeneracy of the genetic code has long been known, in absence of any evidence to the contrary. Further, when generating transgenic plants, it is routine in the art to produce multiple transgenic lines and select for plant lines that perform optimally to carry into breeding schemes and into commercialization. Through this commonly practiced process, a person or ordinary skill in the art would have obtained a with increased photosynthetic efficiency under low nitrogen conditions. Plants are largely propagated via seeds (particularly agricultural crops), therefore letting a transgenic plant produce seeds would have also been obvious. Accordingly, 10, 13-14, 16, and 25-26 remains rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Dumas.
AAG55835
ID   AAG55835 standard; protein; 97 AA.
XX
AC   AAG55835;
XX
DT   15-JUN-2007 (revised)
DT   18-OCT-2000 (first entry)
XX
DE   Arabidopsis thaliana protein fragment SEQ ID NO: 71657.
XX
KW   Protein identification; signal transduction pathway; metabolic pathway;
KW   hybridisation assay; genetic mapping; gene expression control; promoter;
KW   termination sequence; BOND_PC; unknown; unknown [Arabidopsis thaliana].
XX
OS   Arabidopsis thaliana.
XX
CC PN   EP1033405-A2.
XX
CC PD   06-SEP-2000.
XX
CC PF   25-FEB-2000; 2000EP-00301439.

  Query Match             100.0%; Score 486; DB 1; Length 97;
  Best Local Similarity   100.0%;  
  Matches   97; Conservative    0; Mismatches    0; Indels    0; Gaps    0;

Qy          1 MALSTSIRSVSKIISSSEASVSRSVTRSFHSTGVKKMSGGGHGGYDEYYLHAKHMYNLDR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALSTSIRSVSKIISSSEASVSRSVTRSFHSTGVKKMSGGGHGGYDEYYLHAKHMYNLDR 60

Qy         61 MKYQALKMSLGVFTAFSIGVGVPIFAVVFQQRKTQSG 97
              |||||||||||||||||||||||||||||||||||||
Db         61 MKYQALKMSLGVFTAFSIGVGVPIFAVVFQQRKTQSG 97

AAC52532
ID   AAC52532 standard; DNA; 581 BP.
XX
AC   AAC52532;
XX
DT   11-JUN-2007  (revised)
DT   18-OCT-2000  (first entry)
XX
DE   Arabidopsis thaliana DNA fragment SEQ ID NO: 71656.
XX
KW   Hybridisation assay; genetic mapping; gene expression control;
KW   protein identification; signal transduction pathway; metabolic pathway;
KW   promoter; termination sequence; ss.
XX
OS   Arabidopsis thaliana.
XX
CC PN   EP1033405-A2.
XX
CC PD   06-SEP-2000.
XX
CC PF   25-FEB-2000; 2000EP-00301439.

  Query Match             92.1%;  Score 536.2;  DB 1;  Length 581;
  Best Local Similarity   97.3%;  
  Matches  567;  Conservative    0;  Mismatches   13;  Indels    3;  Gaps    2;

Qy          1 ATTTCTCAGTCTCCTCTCCTCCCCAAAACAAATTCGCCGTAAAATTTCCAGAGAAGTCGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATTTCTCAGTCTCCTCTCCTCCCCAAAACAAATTCGCCGTAAAATTTCCAGAGAAGTCGT 60

Qy         61 TCATCATTTGCAA-TTTCTCGATTAGTTCTGAATCATGGCGTTGAGCACCAGCATCAGAT 119
              ||||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TCATCATTTGCAATTTTCTCGATTAGTTCTGAATCATGGCGTTGAGCACCAGCATCAGAT 120

Qy        120 CTGTATCTAAGATCATTGCTTCTTCCGAAGCATCAGTCTCCAGATCTGTGACTAGAAGCT 179
              |||| |||||||||||| ||||||| ||||||||||||||||||||||||||||||||||
Db        121 CTGTCTCTAAGATCATTTCTTCTTCTGAAGCATCAGTCTCCAGATCTGTGACTAGAAGCT 180

Qy        180 TCCACTCGACTGGAGTTAAGAAGATGAGCGGAGGAGGACATGGTGGTTACGATGAATACT 239
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TCCACTCGACTGGAGTTAAGAAGATGAGCGGAGGAGGACATGGTGGTTACGATGAATACT 240

Qy        240 ACCTCCACGCAAAACACATGTACAATTTGGACCGCATGAAGTACCAAGCTCTCAAGATGT 299
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ACCTCCACGCAAAACACATGTACAATTTGGACCGCATGAAGTACCAAGCTCTCAAGATGT 300

Qy        300 CTCTCGGTGTATTCACCGCTTTCAGCATCGGTGTTGGGGTTCCTATCTTCGCAGTCGTTT 359
              |||||||||| |||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CTCTCGGTGTCTTCACCGCTTTCAGCATCGGTGTTGGGGTTCCTATCTTCGCAGTCGTTT 360

Qy        360 TCCAGCAGAGGAAGACTCAATCTGGTTAAGTCCCTCAGGATGCTCTTGTTCACAGCTTGA 419
              |||||||||||||||| |||||||||||||||||||||||||||||||||||||||||||
Db        361 TCCAGCAGAGGAAGACCCAATCTGGTTAAGTCCCTCAGGATGCTCTTGTTCACAGCTTGA 420

Qy        420 ATAATTTGTATGAATTCTCAAACTCTGCTTTTGCAAGAGAGTTTTTCTTTCTCCCTTTGG 479
              ||||||||||||| |||||||||||||||||||||||||||  |||||||||||||||||
Db        421 ATAATTTGTATGATTTCTCAAACTCTGCTTTTGCAAGAGAG--TTTCTTTCTCCCTTTGG 478

Qy        480 ATCTTAGCCACAAGTCTTATCGTTATGGTTAAGTCTTCTGTGTCTTCCTCTTTTGCTGGC 539
              ||||| ||||||||||||||||||||||  |||| |||||| |||||||||||| |||||
Db        479 ATCTTGGCCACAAGTCTTATCGTTATGGGAAAGTGTTCTGTTTCTTCCTCTTTTACTGGC 538

Qy        540 TGTTTGATGCTGTAATAATGATAATCTGACAGATATATTTTTT 582
              |||||||||||| ||||||||||||||||||||||||||||||
Db        539 TGTTTGATGCTGCAATAATGATAATCTGACAGATATATTTTTT 581

Response to Arguments - 35 USC § 103
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
Applicant urges That the PTAB decision using the same prior art document reversed a prior art rejection. Applicant cites a paragraph in the decision which includes an explanation as to why the PTAB found the rejection improper: 

    PNG
    media_image1.png
    167
    620
    media_image1.png
    Greyscale

This argument is not persuasive, because the instant scenario is not analogous to the case that was reversed on two counts: 1) It is an obviousness rejection and not an anticipation rejection and 2) The Examiner did no picking an choosing from various parts of the disclosure. All citations are to the claims of Dumas which indicates their clear contemplation of the invention.   
Applicant further urges that the instant invention yielded the unexpected result of plants having increased photosynthetic efficiency under low nitrogen growth conditions.
This argument is not persuasive. Even if the claimed phenotype were found to be an unexpected result Applicant has not taught non-obviousness for the invention as broadly claimed. See In re Lindner, 173 USPQ 356 (CCPA 1972) and In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983) which teach that the evidence of nonobviousness should be commensurate with the scope of the claims.

Conclusion
	Claims 1, 4, 6, and 8-9 are allowed. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663